Exhibit 10.1



AMENDMENT Nº 4 TO LETTER OF AGREEMENT GPJ-004/96

This Amendment No. 4 to Letter of Agreement GPJ-004/96, dated as of January 12,
2004 (this “Amendment 4”) relates to Letter of Agreement GPJ-004/96 dated August
5, 1996, as amended from time to time (“Letter 004/96”) between EMBRAER -
Empresa Brasileira de Aeronáutica S.A. (“EMBRAER”) and ExpressJet Airlines,
Inc., formerly known as New ExpressJet Airlines, Inc. (as assignee from
ExpressJet Airlines, Inc. formerly known as Continental Express, Inc.)
(“BUYER”), and concerns Purchase Agreement No. GPJ-003/96 (the “Purchase
Agreement”) dated August 5, 1996 as amended from time to time. This Amendment 4
is between EMBRAER and BUYER, collectively referred to herein as the “PARTIES”.



This Amendment 4 constitutes an amendment and modification of the Letter
Agreement GPJ-004/96. All capitalized terms used in this Amendment 4 and not
defined herein, shall have the meaning given in the Purchase Agreement, and in
case of any conflict between this Amendment 4, Letter 004/96 and the Purchase
Agreement, the terms of this Amendment 4 shall control.



This Amendment 4 sets forth further agreements between EMBRAER and BUYER
relative to "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]".



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, EMBRAER and BUYER hereby agree as follows:



1.    The text of Article 12 of Amendment No. 2 to Letter 004/96 shall be
entirely deleted and replaced as follows:  "[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]"



2.    All other terms and conditions of the Letter 004/96, which are not
specifically amended by this Amendment 4 shall remain in full force and effect
without any change.



[Intentionally left in blank]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment 4 to be effective as of the date first
written above.





EMBRAER - Empresa Brasileira
de Aeronáutica S.A.

EXPRESSJET AIRLINES, INC.

 

 

By:           /s/ Satoshi Yokota                                   

By:            /s/ Frederick S. Cromer                          

Name:     Satoshi Yokota

Name:       Frederick S. Cromer

Title:        Executive VP, Development and Industry

Title:          VP and Chief Financial Officer

 

By:           /s/ Flavio Rimoli                                       

Name:     Flavio Rimoli

Title:        Sr. VP, Airline Market

 

Date:       March 19, 2004

Date:         March 30, 2004

Place:      Sao Jose Dos Campos, SP

Place:       Houston, TX, USA

 

Witness:  /s/ Erika L. Natali                                      

Witness:   /s/ Kristy A. Nicholas                               

Name:     Erika Lulai Natali

Name:       Kristy A. Nicholas

--------------------------------------------------------------------------------